Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Washington Group International, Inc. Pursuant to Rule 425 under the Securities Act of 1933 And Deemed Filed under the Securities Exchange Act of 1934 Subject Company: Washington Group International, Inc. Commission File No. 001-12054 Date: November 13 , 2007 Additional Information and Where to Find It In connection with the proposed transaction, URS and Washington Group International filed a definitive joint proxy statement/prospectus and other materials with the Securities and Exchange Commission (the SEC), and URS filed a registration statement on Form S-4. Investors and security holders are urged to read the definitive joint proxy statement/prospectus, the registration statement on Form S-4 and the other materials filed with the SEC as they contain important in formation about the proposed transaction. Investors and security holders may obtain free copies of these documents and other documents filed with the SEC at the SECs Web site at www.sec.gov. In addition, investors and security holders may obtain free copies of the documents filed with the SEC by URS by contacting URS Investor Relations at 877-877-8970. Investors and security holders may obtain free copies of the documents filed with the SEC by Washington Group by contacting Washington Group Investor Relations at 866-964-4636. In addition, you may also find information about the merger transaction at www.urs-wng.com. URS, Washington Group and their directors and executive officers may be deemed participants in the solicitation of proxies from the stockholders of URS and Washington Group in connection with the proposed transaction. Information regarding the special interests of these directors and executive officers in the proposed transaction are included in definitive joint proxy statement/prospectus described above. Additional information regarding the directors and executive officers of URS is also included in URS proxy statement for its 2007 Annual Meeting of Stockholders, which was filed with the SEC on April 18, 2007. Additional information regarding the directors and executive officers of Washington Group is also included in Washington Groups proxy statement for its 2007 Annual Meeting of Stockholders, < FONT size2 face"Times New Roman,Times New Roman,Times,serif"> which was filed with the SEC on April 17, 2007, as amended. These documents are available free of charge at the SECs Web site at www.sec.gov and from Investor Relations at URS and Washington Group as described above.
